695 S.E.2d 23 (2010)
In the Matter of Michael B. WALLACE.
No. S10Y0771.
Supreme Court of Georgia.
May 3, 2010.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on Michael B. Wallace's petition for *24 voluntary discipline, in which he agrees to a sanction ranging from a Review Panel reprimand to a 60-day suspension. Wallace admits that in connection with representation of a client, his actions led to him and the client failing to appear at a scheduled hearing. He further admits that after his client obtained new counsel, he misrepresented to her new counsel the cause of missing the hearing. He admits that by these actions he has violated Rules 1.3 and 8.4(a)(4) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d).
The State Bar recommends that the Court accept the petition and impose a Review Panel reprimand, noting in mitigation that Wallace made a timely good faith effort to rectify the consequences of his misconduct; he did not present false information to the court or in writing; and he has shown a cooperative attitude toward the disciplinary proceedings. However, the State Bar has also shown in aggravation that Wallace has twice been the subject of disciplinary sanctions: in 2007 he received a formal letter of admonition and in 2009 he received an Investigative Panel reprimand.
Having reviewed the record, we conclude that in light of Wallace's prior disciplinary history, a 60-day suspension is the appropriate sanction in this case. Therefore, we hereby accept Wallace's petition and order that Michael B. Wallace be suspended from the practice of law for 60 days, effective as of the date of this opinion. Wallace is reminded of his duties under Bar Rule 4-219(c).
Sixty-day suspension.
All the Justices concur.